DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant's arguments filed 28 March 2022 have been fully considered but they are not persuasive. With respect to Bosco failing to disclose a unitary member formed from an elastomeric material in combination with one or more springs (page 9, remarks), the examiner agrees. However, the same combination of features is not supported in the specification which introduces uncertainty with respect to the scope of the claims. The lack of clarity in the limitations requires the examiner to make a judgement on claim interpretation in which the claim does not require both one or more springs and a unitary member formed from an elastomeric material (see paragraph 4 below). Bosco anticipates the claim based on the examiner’s interpretation of the limitations (see paragraph 7 below).
Claim Rejections - 35 USC § 112
Claims 1, 3, 4, 5 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, it is unclear how the “opposing walls” introduced in line 7 are structurally associated with the remainder of the claimed invention. Are they a part of the slide portion, the stabilizing structure or are they a standalone component? Paragraphs [0059], [0062] and [0063] of the specification describe opposing walls but there is no corresponding reference in the drawings. For purposes of examination, it will be interpreted that the spring-laded clamping portion comprises opposing walls.
Claim 1 introduces “one or more springs” in line 6 and additionally introduces “one or more springs” in lines 9 and 10 in the context of a flexible arm or a flexible material overmolded thereon. It is unclear it the second introduction of the “one or more springs” is intended to refer to the one or more springs of line 6 (i.e. “the one or more springs”) or if additional springs are being introduced. The specification describes embodiments (Figs. 3-17) comprising one or more springs attached to the flexible arm or overmolded by a flexible material, however there are no other springs disclosed. For purposes of examination, it will be interpreted that the “one or more springs” in lines 9 and 10 are referring to the previously introduced one or more springs of line 6.
Claim 1 requires “one or more springs” in line 6 and “a unitary member formed from an elastomeric material with a sufficient spring force to clamp down on the user’s forearm”. However, the specification supports an embodiment in which (paragraph [0046]):
the flat spring 142 and flexible arm 140 could be formed from a unitary member. For example, the spring-loaded arms 110, 112 could be formed from a unitary member with material characteristics that has a soft feel on the user's forearm and a sufficient spring force to clamp onto the user's forearm during firing. For example, the spring-loaded arms 110, 112 could be unitary members formed from an elastomeric material” 

In other words, the supported embodiment replaces a spring and flexible arm combination with a unitary member formed from an elastomeric material. This is contrary to claim 1 which presently requires both one or more springs and a unitary member formed of an elastomeric material with a sufficient spring force. The conflict between what is claimed and what is supported in the specification introducing uncertainty into the scope of the claim and rendering the same indefinite. For purposes of examination, it will be interpreted that the claimed variation requiring opposing walls formed of an elastomeric material with a sufficient spring force to clamp down on the user’s forearm does not also require one or more springs.
Claim 1 introduces “a flexible material” in line 9 however “a flexible material” was previously introduced in line 8. It is unclear if the claim intends to refer to the previously introduced “flexible material” or if it requires a second independent flexible material rendering the claim indefinite.
Claims 3, 4, 5 and 7 are rendered indefinite for depending from claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Opposing walls formed, at least in part, from a flexible material is already required of claim 1 and therefore claim 5 failing to further limit the subject matter of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,869,444 B2 to Bosco (“Bosco”).
Regarding claim 1, Bosco (Figs. 1-3) discloses a pistol arm brace comprising: 
a slide portion 26 configured to connect with a pistol 12; and 
a stabilizing structure 10 comprising opposing walls 28, 30 extending from the slide portion, wherein the stabilizing structure includes a spring-loaded clamping portion (comprising flaps 28, 30 and strap 36) configured to secure the stabilizing structure to a user's forearm 
1 
wherein the opposing walls 28, 30 are formed, at least in part, from a flexible material (3:32-45) comprising one or more of: (3) a unitary member formed from an elastomeric material (3:32-45) with a sufficient spring force to clamp down on the user's forearm 34; and wherein the flexible material and the one or more springs extend together from the slide portion to surround the user's forearm (Fig. 2).
Allowable Subject Matter
Claims 8-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 8-13, The known prior art fails to anticipate or make obvious (in the context of the pertinent claims) a flexible portion defining a recessed portion for receiving the flat spring, or wherein the flexible portion of the arm is an overmolding of the flat spring as Applicant clearly discloses in at least Figs. 6, 16, 17 and ¶[0052-0053]. 
Regarding claims 14-16, The known prior art fails to anticipate or make obvious (in the context of the pertinent claims) a spring-loaded pin pivotally connected with the first spring loaded arm as Applicant clearly discloses in at least Fig. 22.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See claim interpretation set forth in paragraph 4 above (underlined).